Citation Nr: 0106884	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to an effective date prior to September 21, 
1995 for a grant of service connection of traumatic 
arthritis, left ankle, history of old injury.

3.  Entitlement to an effective date prior to July 15, 1998 
for a grant of an increased evaluation from 10 percent to 20 
percent for service-connected traumatic arthritis, left 
ankle, history of old injury.  

4.  Entitlement to an effective date prior to September 21, 
1995 for a grant of service connection of chronic lumbar 
syndrome, degenerative disc disease.  

5.  Entitlement to an effective date prior to July 15, 1998 
for a grant of increased evaluation from 10 percent to 20 
percent for service-connected chronic lumbar syndrome, 
degenerative disc disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from October 1948 to 
August 1952, with subsequent periods of active duty training 
and inactive duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 1996, the RO granted service connection 
for "traumatic arthritis of left ankle, history of old 
injury," and "chronic lumbar syndrome, degenerative disc 
disease, residuals of a back injury."  The RO assigned each 
disability a 10 percent rating, and an effective date for 
service connection of September 21, 1995.  The veteran 
appealed the issue of entitlement to an effective date prior 
to September 21, 1995 for both grants of service connection, 
and the issues of entitlement to higher evaluations for both 
disabilities.  In August 1998, the RO granted claims for 
increased evaluations for service-connected traumatic 
arthritis of left ankle, history of old injury, and chronic 
lumbar syndrome, degenerative disc disease, to the extent 
that it increased the evaluation for each disability from 10 
percent to 20 percent.  In each case, the RO assigned an 
effective date for the 20 percent rating of July 15, 1998.  
That same month, the veteran withdrew his appeals on both 
issues of entitlement to higher evaluations.  The veteran 
subsequently appealed the issues of entitlement to effective 
dates prior to July 15, 1998 for the grants of increased 
evaluations, from 10 percent to 20 percent, for his service-
connected traumatic arthritis of left ankle, history of old 
injury, and chronic lumbar syndrome, degenerative disc 
disease.  In October 1998, the RO denied a claim of 
entitlement to service connection for a right knee condition.  
The veteran has appealed.  


FINDINGS OF FACT

1.  The veteran sustained an injury to his right knee during 
active duty for training; a VA physician has related his 
arthritis of the right knee to this injury.

2.  On April 26, 1993, the Board denied the veteran's claims 
for service connection for back and left ankle disabilities; 
in December 1994, the Court of Veterans Appeals affirmed the 
Board's decisions.  

3.  During the period from April 26, 1993 to September 20, 
1995, there was no formal claim or written intent to file a 
claim for disabilities of either the back or the left leg; on 
September 21, 1995 VA received the veteran's claim of 
entitlement to service connection for disabilities of the 
back and left leg.

4.  In a September 1996 decision, the RO granted service 
connection for traumatic arthritis, left ankle, history of 
old injury, and chronic lumbar syndrome, degenerative disc 
disease; in each case, the RO assigned an effective date for 
service connection of September 21, 1995.  

5.  In November 1998, the Board increased the veteran's 
ratings for his service-connected traumatic arthritis, left 
ankle, history of old injury, as well as his chronic lumbar 
syndrome, degenerative disc disease, from 10 to 20 percent; 
the RO assigned an effective date of July 15, 1998 for each 
20 percent rating.  

6.  The evidence shows that the veteran met the criteria for 
a 20 percent rating for traumatic arthritis, left ankle, 
history of old injury, as of September 21, 1995.  

7.  The evidence shows that the veteran met the criteria for 
a 20 percent rating for chronic lumbar syndrome, degenerative 
disc disease, as of September 21, 1995.  

CONCLUSIONS OF LAW

1.  The veteran's right knee disability is related to his 
service.  38 U.S.C.A. §§ 101(21) and (24), 1131; Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.6, 3.303 (2000).

2.  The Board's April 1993 decision, which denied service 
connection for back and left ankle disabilities, became 
final.  38 U.S.C.A. § 7104(b) (West 1991).

3.  The criteria for an effective date prior to September 21, 
1995 for service connection for traumatic arthritis, left 
ankle, history of old injury, and chronic lumbar syndrome, 
degenerative disc disease, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 3.400 
(2000).

4.  The criteria for an effective date of September 21, 1995 
for a 20 percent rating for service-connected traumatic 
arthritis, left ankle, history of old injury, and chronic 
lumbar syndrome, degenerative disc disease, have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 3.400, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 
5010, 5284 and 5292.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

The record reflects that the RO has used a non-standard cover 
letter to the SSOC of August 1998, the same document appears 
to be a decision and an SSOC at the same time, and the 
September 1999 SSOC incorrectly informs the veteran of the 
effective date.  In view of the favorable decision, the 
veteran is not prejudiced by the errors. 


I.  Service Connection

The veteran asserts that he is entitled to service connection 
for a right knee condition.  He primarily argues that this 
disability is secondary to service-connected traumatic 
arthritis, left ankle, history of old injury, and chronic 
lumbar syndrome, degenerative disc disease.  However, the 
Board notes that the review of the RO's October 1998 
decision, and the January 1999 Statement of the Case, shows 
that the RO also analyzed the claim as a claim for direct 
service connection.  See 38 C.F.R. § 3.303.  Therefore, the 
Board will begin its analysis of this claim on this basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

The veteran's service medical records covering his period of 
active duty service do not show treatment or a diagnosis of a 
right knee disorder.  However, the veteran had several 
subsequent periods of active duty training.  In this regard, 
applicable laws and regulations provide that active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty or period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  

In this case, records from the Ochsner Foundation Hospital 
(OFH), dated in September and October of 1961, show that the 
veteran was hospitalized after he sustained injuries in a 
parachute jump on September 24, 1961.  These injuries 
included a comminuted fracture of the left ankle, abrasions 
to the right knee and right heel contusions.  

As a preliminary matter, the Board finds that this injury 
occurred on ACDUTRA.  The Board first notes that in a 
September 1996 decision, the RO granted service connection 
for two disabilities incurred as a result of injuries 
sustained during this same September 1961 parachute jump 
after it determined that the veteran was on ACDUTRA at the 
time.  The evidence of record included National Guard 
records, to include records of pay and retirement credits, 
Morning Reports (DA Form 1's), newspaper articles, oral and 
written testimony, and a lay statement.  This evidence showed 
that the veteran had attended airborne basic school, and that 
he had received the parachutist badge.  This evidence also 
indicated that he was on ACDUTRA with his Special Forces unit 
at the time of the September 24, 1961 parachute accident.  
Based on this evidence, the RO determined that the veteran 
was on ACDUTRA at the time that he sustained his injuries 
during the September 24, 1961 parachuting accident.  The 
Board finds no reason to dispute the RO's decision, and finds 
that the veteran was on ACDUTRA at the time that he sustained 
his right knee injury on September 24, 1961.  

As for the medical evidence, an X-ray report from the Singing 
River Radiology Group (SRRG), dated in July 1998, shows that 
the impression for the veteran's right knee was early 
degenerative changes of the knee.  A VA joints examination 
report, dated in July 1998, shows that the veteran reported 
he injured his right knee during a parachute jump while 
serving with the Special Forces.  He complained of pain and 
intermittent swelling.  On examination, there was faint 
scarring of the right knee, and pain on motion.  The relevant 
impression was residuals of old right knee injury.  An X-ray 
report from SRRG, dated in April 1999, shows that the 
impression for the veteran's right knee was that it was 
normal.  A letter from Ralph J. Gessner, M.D., dated in 
December 1998, shows that Dr. Gessner reported that the 
veteran had sciatica on the right, and had had an episode of 
thrombophlebitis in October 1997.  However, it was noted that 
the veteran had right leg complaints prior to his 
thrombophlebitis.  He concluded that the veteran's present 
condition was "truly neurological."  A VA joints 
examination report, dated in April 1999, shows that the 
veteran was examined by the same VA physician who had 
examined him in July 1998, and that the physician noted that 
he had been asked to provide an etiological opinion as to the 
veteran's right knee disorder.  The examiner noted that at 
least part of the veteran's right leg pain was related to 
sciatica, but that he also had degenerative changes in the 
right knee.  He stated that these changes had not been caused 
by any service-connected conditions, and that they were 
unrelated to a previous episode of deep venous thrombosis.  
The relevant impression was residuals of old right knee 
injury with degenerative changes.  

The Board finds that service connection for a right knee 
disability is warranted.  In this regard, the Board initially 
notes that the evidence is mixed as to whether the veteran 
has arthritis of the right knee.  Specifically, the April 
1999 SRRG X-ray report indicates that the veteran's right 
knee is normal.  However, the July 1998 SRRG report indicates 
that the veteran's right knee has early degenerative changes.  
Of particular note, in the April 1999 VA examination report, 
the examiner stated that the veteran had residuals of a right 
knee injury with degenerative changes.  The examiner 
therefore appears to have accepted the impression as noted in 
the July 1998 SRRG X-ray report.  Furthermore, in the April 
1999 VA examination report, the examiner related the 
veteran's degenerative changes in his right knee to his 
September 1961 parachuting injury.  Although the examiner's 
opinion is hardly a model of clarity, this opinion is 
uncontroverted by any other evidence in the claims files.  In 
addition, the Board points out that its decision is 
consistent with the RO's grant of service connection for low 
back and left ankle disabilities based on the same September 
1961 parachuting accident.  Based on the foregoing, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran has degenerative changes of the right 
knee as a result of injuries sustained during a September 
1961 parachuting accident while on ACDUTRA.  Accordingly, 
service connection is granted a right knee disability.  


II.  Earlier Effective Dates

In September 1996, the RO granted service connection for 
"traumatic arthritis of left ankle, history of old injury," 
and "chronic lumbar syndrome, degenerative disc disease, 
residuals of a back injury."  The RO assigned effective 
dates of September 21, 1995 for service connection for both 
of these disabilities.  The veteran appealed the issue of 
entitlement to an effective date prior to September 21, 1995 
for both grants of service connection.  

In August 1998, the RO granted claims for increased 
evaluations for service-connected traumatic arthritis of left 
ankle, history of old injury, and chronic lumbar syndrome, 
degenerative disc disease, to the extent that it increased 
the evaluation for each disability from 10 percent to 20 
percent.  In each case, the RO assigned an effective date for 
the 20 percent ratings of July 15, 1998.  The veteran 
appealed the issues of entitlement to effective dates prior 
to July 15, 1998 for the grants of increased evaluations, 
from 10 percent to 20 percent.

Based on the foregoing, the Board will first determine the 
correct effective date for service connection for each 
disability, followed by a determination as to the correct 
effective date for each 20 percent rating.  

A.  Effective Dates--Service Connection

In February 1989, the veteran filed a claim for back and left 
leg (ankle) injuries.  In August 1989, the RO denied his 
claims.  The veteran appealed, and after a series of 
adjudicative actions, the Board denied his claims in April 
1993.  The veteran appealed to the Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims) 
(hereinafter "Court"), and in December 1994 the Court 
affirmed the Board's decisions.  The Board's decisions were 
therefore final.  See 38 U.S.C.A. § 7104(b).  

The veteran subsequently filed to reopen his claims.  In a 
September 1996 decision, the RO granted service connection 
for traumatic arthritis, left ankle, history of old injury, 
and chronic lumbar syndrome, degenerative disc disease.  In 
each case, the RO assigned an effective date of September 21, 
1995.  In a claim, received in October 1996, the veteran 
claimed entitlement to an effective date prior to September 
21, 1995 for service connection for each disability.  In 
November 1996, the RO denied the claims and the veteran has 
appealed.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A review of the claims files shows that on September 21, 
1995, VA received the veteran's claim of entitlement to 
service connection for disabilities of the back and left leg.  
The veteran's claim was accompanied by a lay statement, 
service records, and private medical records.  This is the 
earliest record of a claim for service connection for either 
a back or left leg condition following the Board's April 1993 
denials of these claims.  Therefore, the earliest date upon 
which VA may be considered to have received the veteran's 
claims for service-connection is September 21, 1995.  Based 
on the foregoing, the Board finds that the earliest date for 
which entitlement to service connection may be granted for 
traumatic arthritis, left ankle, history of old injury, and 
chronic lumbar syndrome, degenerative disc disease, is the 
date of receipt of the veteran's claim, which is September 
21, 1995.  See 38 C.F.R. § 3.400(b)(2)(i).  

In reaching this decision, the Board has considered the 
veteran's argument that an effective date in February 1989 is 
warranted for his low back and left ankle disabilities, i.e., 
effective dates commensurate with receipt of his original 
claim.  However, as previously stated, the Board denied these 
claims in April 1993, and the Court affirmed the Board's 
denials in December 1994.  These decisions therefore became 
final.  See 38 U.S.C.A. § 7104(b).  This earliest record of a 
claim for service connection for either a back or left leg 
condition following the Board's April 1993 denials of these 
claims is the claim received on September 21, 1995.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
entitlement to an effective date prior to September 21, 1995 
for service connection for traumatic arthritis, left ankle, 
history of old injury, and chronic lumbar syndrome, 
degenerative disc disease, is not warranted.




B.  Effective Dates-20 Percent Ratings

In August 1998, the RO granted higher evaluations for 
service-connected traumatic arthritis of left ankle, history 
of old injury, and chronic lumbar syndrome, degenerative disc 
disease.  Specifically, the RO increased the evaluation for 
each disability from 10 percent to 20 percent.  In each case, 
the RO assigned an effective date for the 20 percent rating 
of July 15, 1998.  The veteran has appealed the issues of 
entitlement to effective dates prior to July 15, 1998 for his 
20 percent ratings.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

VA is required to take pain symptoms into account, to the 
extent they are supported by adequate pathology.  38 C.F.R. 
§ 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); see also VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).  

With regard to both disabilities, the Board notes that 
evidence dated prior to the date of service connection 
includes a January 1989 report from Ralph J. Gessner, M.D., 
shows that the veteran had degenerative changes at L5-S1 with 
pain radiating to the left leg and forefoot, and a limitation 
of forward flexion.  The left leg had "marked amount" of 
traumatic arthritic changes secondary to his parachuting 
injury, and there was 3/4-inch of atrophy of the left 
gastrocnemius muscle secondary to his left ankle fracture.  
There was also a limitation of dorsal and plantar flexion.  
In addition, a review of a transcript from the veteran's 
hearing, held in March 1996, shows that he reported a history 
of low back and left ankle pain secondary to parachuting 
accidents sustained during service with the Army National 
Guard.  He stated that he had a history of using many pain 
medications, and an inability to drive certain types of 
vehicles.  

1.  Traumatic Arthritis of Left Ankle, History of Old Injury

The RO has granted service connection for the veteran's 
traumatic arthritis of left ankle, history of old fracture, 
with an effective date of September 21, 1995.  A 20 percent 
rating was subsequently assigned with an effective date of 
July 15, 1998.  With regard to the period from September 21, 
1995 to July 15, 1998, the evidence includes a VA examination 
report, dated in May 1996.  This report shows that the 
veteran complained of chronic pain and swelling of the ankle, 
exacerbated by weight-bearing.  There was no radiation of 
pain in the lower extremities.  He reported that he was 
taking Lodine, as well as over-the-counter pain medications.  
On examination, the left ankle was enlarged.  Dorsal flexion 
was only to neutral.  Plantar flexion was to 40 degrees.  
There was generalized tenderness to palpation.  He was able 
to heel and toe walk with a limp on the left.  He was able to 
squat and rise, but he put most of his weight on the right 
leg.  Reflexes and sensation were intact in the lower 
extremities.  An accompanying X-ray report for the left 
ankle, from SRRG, dated in May 1996, shows that the 
conclusion was old healed fracture, distal left fibula, with 
degenerative changes involving the tibio-talar joint.  The 
relevant diagnosis was traumatic arthritis of left ankle, 
history of old fracture.  

A report from Dr. Gessner, dated in July 1997, shows 
treatment for chronic left ankle pain, with mild weakness on 
dorsiflexion and plantar flexion.  It was noted that the 
veteran has retrogressed.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma substantiated by X-ray findings is rated as for 
degenerative arthritis under Diagnostic Code 5003 of the 
rating schedule.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation, and moderately severe residuals of foot injuries 
warrant a 20 percent evaluation.  Furthermore, additional 
ratings may be warranted based on functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal plantar flexion of the 
ankle is from 0 to 45 degrees.

In July 1998 a VA examination was condutced.  Dorsiflexion 
was to neutral and plantar flexion was to 40 degrees.  He had 
pain on motion.  Based on this examination, the RO granted a 
higher evaluation.  However, the Board is unable to discern 
an appreciable difference in the two VA examination reports.

The Board finds that an effective date commensurate with the 
date of service connection is warranted for the veteran's 20 
percent rating for traumatic arthritis of left ankle, history 
of old injury.  The May 1996 VA examination report shows that 
the veteran reported chronic pain, and there was X-ray 
evidence of traumatic arthritis of left ankle.  Although 
there is no medical evidence of record for the period from 
September 21, 1995 to the date of the May 1996 VA 
examination, the veteran has testified that his symptoms have 
existed at least since the date of his original claim.  
Medical reports from Dr. Gessner dated prior to this period 
(i.e., between 1989 and 1995) show that the veteran had 
traumatic arthritis of the left ankle with associated pain 
and swelling, as well as evidence of functional loss (i.e., 
limitation of motion, pain on motion, and muscle atrophy).  
Therefore, the Board is unwilling to find that the veteran's 
demonstrated pathology and functional loss, and his 
complaints of pain as contained in this evidence are 
inconsistent with the objective demonstration of pain in the 
May 1996 VA spine examination report.  Based on the 
foregoing, the Board has determined that the evidence of 
functional loss due to pain is sufficiently supported by the 
evidence of pathology such that the veteran's symptoms are 
representative of a moderately severe disability, and that 
the criteria for an evaluation of 20 percent are shown as of 
the date of his original claim for service connection, i.e., 
September 21, 1995.  See 38 C.F.R. § 3.400(b)(2)(i) (2000); 
Fenderson, supra, 126-127.  

Accordingly, the Board finds that, as of September 21, 1995, 
it was factually ascertainable that the veteran's traumatic 
arthritis of left ankle, history of old injury met the 
criteria for a 20 percent rating.  Therefore, the correct 
effective date for the assignment of the 20 percent rating 
for the veteran's service-connected traumatic arthritis of 
left ankle, history of old injury is September 21, 1995.  See  
38 C.F.R. § 3.400(o)(2).  In reaching this determination, the 
Board again notes that there is no appreciable difference 
between the report that served as the basis of the 10 percent 
evaluation and the 20 percent evaluation.

2.  Chronic Lumbar Syndrome, Degenerative Disc Disease

The RO has granted service connection for the veteran's 
chronic lumbar syndrome, degenerative disc disease, with an 
effective date of September 21, 1995.  A 20 percent rating 
was subsequently assigned with an effective date of July 15, 
1998.  With regard to the period from September 21, 1995 to 
July 15, 1998, the evidence includes a VA spine examination 
report, dated in May 1996.  This report shows that the 
veteran reported that he had sustained multiple injuries 
secondary to parachute jumps during service.  He complained 
of low back pain and morning stiffness, and that his symptoms 
were exacerbated by bending, lifting or carrying things, as 
well as prolonged sitting, driving or riding in a car.  There 
was no radiation of pain in the lower extremities.  He 
reported that he was taking Lodine, as well as over-the-
counter pain medications.  On examination, he walked with a 
slight limp on the left.  He was able to stand erect.  There 
was no spasm, but he had mild tenderness to palpation in the 
midline and the left lower lumbar region.  Range of motion in 
the lumbar spine was 55 degrees of flexion and 25 degrees of 
extension.  He had increased pain on extremes of motion.  
Reflexes and sensation were intact in the lower extremities.  
An accompanying X-ray report for the lumbosacral spine, from 
SRRG, dated in May 1996, shows that the conclusion was 
degenerative changes with marginal osteophytes forming 
anteriorly at multiple levels, with normal alignment.  The 
relevant diagnosis was chronic lumbar syndrome, history of 
multiple injuries, degenerative disc disease.  

A VA outpatient treatment report, dated in June 1997, shows 

A report from Dr. Gessner, dated in July 1997, shows 
treatment for progressive low back pain, with degenerative 
changes and limited motion.  It was noted that the veteran 
has retrogressed.  

Under DC 5292, a 20 percent evaluation is warranted for 
moderate limitation of motion.  

The Board finds that an effective date commensurate with the 
date of service connection is warranted for the veteran's 20 
percent rating for chronic lumbar syndrome, degenerative disc 
disease.  The May 1996 VA examination report shows that the 
veteran's lumbar spine had 55 degrees of flexion and 25 
degrees of extension, with increased pain on extremes of 
motion.  Although there is no medical evidence of record for 
the period from September 21, 1995 to the date of the May 
1996 VA examination, the veteran has testified that his 
symptoms have existed at least since the date of his original 
claim.  Medical reports from Dr. Gessner dated prior to this 
period (i.e., between 1989 and 1995) show that the veteran 
had degenerative changes of the lumbosacral spine with 
associated pain, as well as evidence of functional loss 
(i.e., limitation of motion and pain, to include radiating 
pain to the left lower extremity).  Therefore, the Board is 
unwilling to find that the veteran's demonstrated pathology 
and complaints of pain as contained in this evidence are 
inconsistent with the objective demonstration of pain and 
functional loss in the May 1996 VA spine examination report.  
Based on the foregoing, the Board has determined that the 
evidence of functional loss due to pain is sufficiently 
supported by the evidence of pathology such that when they 
are considered together with the demonstrated limitation of 
motion in the lumbar spine, the veteran's symptoms are 
representative of a moderate limitation of motion, and that 
the criteria for an evaluation of 20 percent are shown as of 
the date of his original claim for service connection, i.e., 
September 21, 1995.  See 38 C.F.R. § 3.400(b)(2)(i) (2000); 
Fenderson, supra, 126-127.  

Accordingly, the Board finds that, as of September 21, 1995, 
it was factually ascertainable that the veteran's chronic 
lumbar syndrome, degenerative disc disease
met the criteria for a 20 percent rating.  Therefore, the 
correct effective date for the assignment of the 20 percent 
rating for the veteran's service-connected chronic lumbar 
syndrome, degenerative disc disease is September 21, 1995.  
See  38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to service connection for a right knee condition 
is granted, subject to provisions governing the payment of 
monetary benefits.

An effective date prior to September 21, 1995 for service 
connection for traumatic arthritis of left ankle, history of 
old injury, is denied.  

An effective date prior to September 21, 1995 for service 
connection for chronic lumbar syndrome, degenerative disc 
disease, is denied.

An effective date of September 21, 1995 for the 20 percent 
rating for service-connected traumatic arthritis of left 
ankle, history of old injury, is granted, subject to 
provisions governing the payment of monetary benefits.

An effective date of September 21, 1995 for the 20 percent 
rating for service-connected chronic lumbar syndrome, 
degenerative disc disease, is granted, subject to provisions 
governing the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



